       Case 2:20-cv-00966-NR Document 25 Filed 07/08/20 Page 1 of 4


                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR PRESIDENT,        ) CIVIL ACTION
INC.; GLENN THOMPSON; MIKE KELLY;     )
JOHN JOYCE; GUY RESCHENTHALER;        )
REPUBLICAN NATIONAL COMMITTEE;        )
MELANIE STRINGHILL PATTERSON; and     )
CLAYTON DAVID SHOW,                   )
                                      )
           Plaintiffs,                )
                                      )
v.                                    ) No. 20-20-CV-966
                                      )
KATHY BOOCKVAR, in her capacity as     )
Secretary of the Commonwealth of       )
Pennsylvania; ADAMS COUNTY BOARD       )
OF ELECTIONS; ALLEGHENY COUNTY         )
BOARD OF ELECTIONS; ARMSTRONG          )
COUNTY BOARD OF ELECTIONS;             )
BEAVER COUNTY BOARD OF                 )
ELECTIONS; BEDFORD COUNTY BOARD        )
OF ELECTIONS; BERKS COUNTY BOARD       )
OF ELECTIONS; BLAIR COUNTY BOARD       )
OF ELECTIONS; BRADFORD COUNTY          )
BOARD OF ELECTIONS; BUCKS COUNTY       )
BOARD OF ELECTIONS; BUTLER             )
COUNTY BOARD OF ELECTIONS;             )
CAMBRIA COUNTY BOARD OF                )
ELECTIONS; CAMERON COUNTY              )
BOARD OF ELECTIONS; CARBON             )
COUNTY BOARD OF ELECTIONS;             )
CENTRE COUNTY BOARD OF                 )
ELECTIONS; CHESTER COUNTY BOARD        )
OF ELECTIONS; CLARION COUNTY           )
BOARD OF ELECTIONS; CLEARFIELD         )
COUNTY BOARD OF ELECTIONS;             )
CLINTON COUNTY BOARD OF                )
ELECTIONS; COLUMBIA COUNTY             )
BOARD OF ELECTIONS; CRAWFORD           )
COUNTY BOARD OF ELECTIONS;             )
CUMBERLAND COUNTY BOARD OF             )
ELECTIONS; DAUPHIN COUNTY BOARD        )
OF ELECTIONS; DELAWARE COUNTY          )
BOARD OF ELECTIONS; ELK COUNTY         )
BOARD OF ELECTIONS; ERIE COUNTY        )
      Case 2:20-cv-00966-NR Document 25 Filed 07/08/20 Page 2 of 4


BOARD OF ELECTIONS; FAYETTE      )
COUNTY BOARD OF ELECTIONS;       )
FOREST COUNTY BOARD OF           )
ELECTIONS; FRANKLIN COUNTY       )
BOARD OF ELECTIONS; FULTON       )
COUNTY BOARD OF ELECTIONS;       )
GREENE COUNTY BOARD OF           )
ELECTIONS; HUNTINGDON COUNTY     )
BOARD OF ELECTIONS; INDIANA      )
COUNTY BOARD OF ELECTIONS;       )
JEFFERSON COUNTY BOARD OF        )
ELECTIONS; JUNIATA COUNTY BOARD  )
OF ELECTIONS; LACKAWANNA         )
COUNTY BOARD OF ELECTIONS;       )
LANCASTER COUNTY BOARD OF        )
ELECTIONS; LAWRENCE COUNTY       )
BOARD OF ELECTIONS; LEBANON      )
COUNTY BOARD OF ELECTIONS;       )
LEHIGH COUNTY BOARD OF           )
ELECTIONS; LUZERNE COUNTY BOARD  )
OF ELECTIONS; LYCOMING COUNTY    )
BOARD OF ELECTIONS; MCKEAN       )
COUNTY BOARD OF ELECTIONS;       )
MERCER COUNTY BOARD OF           )
ELECTIONS; MIFFLIN COUNTY BOARD  )
OF ELECTIONS; MONROE COUNTY      )
BOARD OF ELECTIONS; MONTGOMERY )
COUNTY BOARD OF ELECTIONS;       )
MONTOUR COUNTY BOARD OF          )
ELECTIONS; NORTHAMPTON COUNTY    )
BOARD OF ELECTIONS;              )
NORTHUMBERLAND COUNTY BOARD      )
OF ELECTIONS; PERRY COUNTY BOARD )
OF ELECTIONS; PHILADELPHIA        )
COUNTY BOARD OF ELECTIONS; PIKE   )
COUNTY BOARD OF ELECTIONS;        )
POTTER COUNTY BOARD OF            )
ELECTIONS; SCHUYLKILL COUNTY      )
BOARD OF ELECTIONS; SNYDER        )
COUNTY BOARD OF ELECTIONS;        )
SOMERSET COUNTY BOARD OF          )
ELECTIONS; SULLIVAN COUNTY        )
BOARD OF ELECTIONS; SUSQUEHANNA )
COUNTY BOARD OF ELECTIONS; TIOGA )
COUNTY BOARD OF ELECTIONS; UNION )
COUNTY BOARD OF ELECTIONS;       )



                              - 2 -
           Case 2:20-cv-00966-NR Document 25 Filed 07/08/20 Page 3 of 4




 VENANGO COUNTY BOARD OF                           )
 ELECTIONS; WARREN COUNTY BOARD                    )
 OF ELECTIONS; WASHINGTON COUNTY                   )
 BOARD OF ELECTIONS; WAYNE                         )
 COUNTY BOARD OF ELECTIONS;                        )
 WESTMORELAND COUNTY BOARD OF                      )
 ELECTIONS; WYOMING COUNTY                         )
 BOARD OF ELECTIONS; and YORK                      )
 COUNTY BOARD OF ELECTIONS,                        )
                                                   )

                Defendants.


                                  ENTRY OF APPEARANCE

TO THE CLERK:

       Kindly enter my appearance on behalf of defendant Delaware County Board of Elections

in the above- captioned matter.


Dated: July 8, 2020
                                                  /s/ David S. Fryman
                                                  David S. Fryman
                                                  PA Attorney ID No. 57623
                                                  BALLARD SPAHR LLP 1735
                                                  Market Street, 51st Floor
                                                  Philadelphia, PA 19103
                                                  Phone: (215) 665-8500
                                                  Facsimile: (215) 864-8999
                                                  frymand@ballardspahr.com

                                                  Attorney for Defendant
                                                  Delaware County
                                                  Board of Elections
          Case 2:20-cv-00966-NR Document 25 Filed 07/08/20 Page 4 of 4




                              CERTIFICATE OF SERVICE
              The undersigned hereby certifies that a true and correct copy of the foregoing

entry of appearance was filed and served on July 8, 2020 via the Court’s CM/ECF system.


Dated: July 8, 2020
                                                    /s/ David S. Fryman
                                                    David S. Fryman
                                                    PA Attorney ID No. 57623
                                                    BALLARD SPAHR LLP 1735
                                                    Market Street, 51st Floor
                                                    Philadelphia, PA 19103
                                                    Phone: (215) 665-8500
                                                    Facsimile: (215) 864-8999
                                                    frymand@ballardspahr.com
